Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 1 of 18 PageID 17




       EXHIBIT C
                                                                                          FILED
                                                                             5/18/2021 12:43 PM
                                                                                 FELICIA PITRE
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 2 of 18 PageID   18 DISTRICT CLERK
                                                                           DALLAS CO., TEXAS
                                                                         Deondria Grant DEPUTY
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 3 of 18 PageID 19
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 4 of 18 PageID 20
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 5 of 18 PageID 21
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 6 of 18 PageID 22
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21   Page 7 of 18 PageID 23
       Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21          Page 8 of 18 PageID 24
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Brenda Rodriguez on behalf of Victor Rodriguez
Bar No. 24063577
Brenda.Rodriguez@witheritelaw.com
Envelope ID: 53552985
Status as of 5/19/2021 11:04 AM CST

Case Contacts

Name                BarNumber   Email                            TimestampSubmitted       Status

VICTOR RODRIGUEZ                victor.rodriguez@witheritelaw.com 5/18/2021 12:43:39 PM   SENT
                                                                                                                  FILED
                                                                                                      4/29/2021 5:47 PM
                                                                                                           FELICIA PITRE
     Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21                        Page 9 of 18 PageID 25     DISTRICT LERK
2 CITATIONS    ESERVE                                                                                DALLAS 00., TEXAS
                                                                                               Danitra Wilkerson DEPUTY


                                                          DC-21-05485
                                CAUSE NO.
   JAMES REEVES;                                                             THE DISTRICT COURT OF




                                                        §§§§§§§§§§
                                                                        IN

            Plaintiff,

   VS.                                                                       DALLAS COUNTY, TEXAS
   VIJAI KWANBUNBUMPEN; AND KLLM
   TRANSPORT SERVICES, LLC                                              298th

            Defendants.                                                  _        JUDICIAL DISTRICT

                               P_LAINTIFF'S ORIGINAL—PETITION

               Plaintiff James Reeves ﬁles Plaintiff's Original Petition complaining of

         Defendants Vijai Kwanbunbumpen, and KLLM Transport Services, LLC.

                                 I.   DISCOVERY CONTROL PLAN

               Discovery is intended to be conducted under Level 3 pursuant to Rule 190

      of the TEXAS RULES 0F CIVIL PROCEDURE.

                            ll. RULE 47 PLEADING REQUIREMENTS

               As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

         counsel states that the damages sought are in an amount within the

         jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

         Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

         $1,000,000. The amount of monetary relief actually awarded, however, will

         ultimately be determined by a jury. Plaintiff also seeks pre-judgment and post-

         judgment interest at the highest legal rate.




         PLAINTIFF'S ORIGINAL PETITION   —
                                             Page   1
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21             Page 10 of 18 PageID 26



                                        Ill.   PARTIES

          Plaintiff James Reeves is an individual resident of Mesquite, Dallas

 County, Texas. His driver’s license number is *****344 and his social security

 number is ***-**-*239.

          Defendant Vijai Kwanbunbumpen is an individual resident of New Orleans,

 Orleans County, Louisiana, and may be served with process at        11   Christopher

 Clark, New Orleans, Louisiana 70128.

          Defendant KLLM Transport Services, LLC is a corporation doing business

 in the   State of Texas, and may be served with process through registered agent,

 CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201.

                           IV. JURISDICTION AND VENUE

          The Court has jurisdiction over the controversy because the damages are

 within the jurisdictional limits of this Honorable Court.

          This Court has venue over the parties to this action since the incident

 complained of herein occurred in Dallas County, Texas. Venue therefore is

 proper in Dallas County, Texas pursuant to the TEXAS CIVIL PRACTICE & REMEDIES

 CODE §15.002.

                                          V. FACTS

          This lawsuit arises out of a motor vehicle collision that occurred on or

 about Monday, April 19, 2021 at or near the intersections of Bonnie View Road

 and Port Boulevard within the city limits of Dallas, Dallas County, Texas. Plaintiff

 James Reeves was operating his vehicle southbound on Bonnie View Road.

 Defendant Vijai Kwanbunbumpen was operating his 18-wheeler eastbound on




 PLAINTIFF'S ORIGINAL PETITION     —
                                       Page 2
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21              Page 11 of 18 PageID 27



 Port Boulevard and came to a stop when faced with a stop sign. Defendant Vijai

 Kwanbunbumpen was in the course and scope of his employment with and

 operating under the Federal Motor Carrier authority of Defendant KLLM

 Transport Services, LLC. After stopping at the stop sign in question, Defendant

 Vijai Kwanbunbumpen accelerated his vehicle and made an improper wide right-

 hand turn thereby failing to yield the right of way to Plaintiff's vehicle and collided

 hard with the passenger's side of Plaintiff‘s vehicle.   As a result of the collision,

 Plaintiff was injured and continues to suffer injuries and damages from this

 incident.

                               VI. CAUSES OF ACTION

 A.         NEGLIGENCE — DEFENDANT VIJAI KWANBUNBUMPEN

        At the time of the motor vehicle collision, Defendant Vijai

 Kwanbunbumpen was operating his 18-wheeler negligently. Speciﬁcally,

 Defendant had a duty to exercise ordinary care and operate his 18-wheeler

 reasonably and prudently. Defendant breached that duty in one or more of the

 following respects:

       1.       Defendant failed to keep such proper lookout and attention to the
                roadway as a person of ordinary prudence would have kept under
                the same or similar circumstances;

       2.       Defendant failed to yield the right of way to Plaintiff’s vehicle;

       3.       Defendant made an unsafe right-hand turn;

       4.       Defendant failed to drive in a single lane;

       5.       Defendant made an unsafe wide right hand turn;




 PLAINTIFF'S ORIGINAL PETITION    —
                                      Page 3
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21         Page 12 of 18 PageID 28



      6.      Defendant failed to keep an assured safe distance from Plaintiff's
              vehicle;

      7.      Defendant failed to timely apply the brakes of his 18-wheeler in
              order to avoid the collision in question; and

      8.      Defendant failed to operate his 18-wheeler at a safe speed.

 B.    NEGLIGENT ENTRUSTMENT — DEFENDANT KLLM TRANSPORT
       SERVICES, LLC
       As an additional cause of action, Plaintiff would show that at the time and

 on the occasion in question, Defendant KLLM Transport Services,    LLC was the

 owner of the vehicle driven by Defendant Vijai Kwanbunbumpen. Defendant

 KLLM Transport Services, LLC entrusted the vehicle to Defendant Vijai

 Kwanbunbumpen. Defendant Vijai Kwanbunbumpen was unlicensed,

 incompetent, and/or reckless and Defendant KLLM Transport Services, LLC

 knew or should have known that Defendant Vijai Kwanbunbumpen was

 unlicensed, incompetent, and/or reckless. Defendant Vijai Kwanbunbumpen's

 negligence on the occasion in question proximately caused the collision.

 C.    RESPONDEAT SUPERIOR — DEFENDANT KLLM TRANSPORT
       SERVICES, LLC
       Additionally, Plaintiff would show that at the time and on the occasion

 complained of, Defendant Vijai Kwanbunbumpen was in the course and scope of

 his employment with Defendant KLLM Transport Services, LLC thereby making

 Defendant KLLM Transport Services, LLC liable under the doctrine of

 Respondeat Superior.




 PLAINTIFF'S ORIGINAL PETITION   —
                                     Page 4
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21                    Page 13 of 18 PageID 29



 D.     NEGLIGENCE — DEFENDANT KLLM TRANSPORT SERVICES, LLC
        Defendant KLLM Transport Services, LLC negligently hired and retained

 Defendant Vijai Kwanbunbumpen. Moreover, Defendant KLLM Transport

 Services, LLC failed to properly qualify/hire, train, retain, and/or supervise

 Defendant Vijai Kwanbunbumpen in order to prevent such collision.

                                      VII. DAMAGES

        As a proximate result of Defendants' negligence, Plaintiff suffered

 extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

 the following damages:

        a.     Medical expenses in the past and future;

        b.     Lost wages   in the    past and loss of earning capacity in the future;

               Property damage and loss of use of Plaintiff's vehicle;

               Disfigurement;

               Physical pain and suffering       in the   past and future;

               Mental anguish in the past and future; and

               Physical impairment      in the   past and future.

               VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

        Plaintiff hereby gives notice of intent to utilize items produced in discovery

 against the party producing same. The authenticity of such items is self-proven

 per TRCP 193.7.

                                      IX.   JURY TRIAL
        Plaintiff demands a trial by jury and includes the appropriate jury fees.




 PLAINTIFF'S ORIGINAL PETITION    —
                                      Page 5
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21            Page 14 of 18 PageID 30



                               X. U.S. LIFE TABLES

        Notice is hereby given to the Defendants that Plaintiff intends to use the

 U.S. Life Tables as prepared by the Department of Health and Human Services.

                                       XI. RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that
 Defendants be cited to appear and answer herein, and that upon ﬁnal hearing

 thereof, Plaintiff recover judgment against Defendants for:

       a.     Plaintiff's past medical expenses, which are reasonable and
              customary for the medical care received by Plaintiff;

               Plaintiff's future medical expenses;

              Plaintiff's lost wages in the past and loss of earning capacity in the
              future;

               Plaintiff's property damage and loss of use of Plaintiff's vehicle;

               Plaintiff's disﬁgurement;

              Plaintiff's physical pain and suffering in the past and future in an
              amount to be determined by the jury;

              Plaintiff's mental anguish in the past and future in an amount to be
              determined by the jury;

               Plaintiff's physical impairment in the past and future in an amount to
               be determined by the jury;

               Interest on the judgment at the legal rate from the date of judgment;

               Pre-judgment interest on Plaintiff's damages as allowed by law;

              All costs of court; and

              Such other and further relief to which Plaintiff may be justly entitled.




 PLAINTIFF'S ORIGINAL PETITION   —
                                     Page 6
Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21            Page 15 of 18 PageID 31



                                      Respectfully submitted,

                                      WITHERITE LAW GROUP, PLLC

                             BY: /s/ Victor Rodriguez
                                      VICTOR RODRIGUEZ
                                      State Bar No. 24063577
                                      victor.rodriquez@witheritelaw.com
                                      SHELLY GRECO
                                      State Bar No. 24008168
                                      shel|v.qreco@witheritelaw.com
                                      901 W. Vickery Blvd., Suite 900
                                      Fort Worth, TX 76104
                                      817/263-4466
                                      817/263-4477 (fax)

                                      ATTORNEYS FOR PLAINTIFF




 PLAINTIFF'S ORIGINAL PETITION   —
                                     Page 7
                                                                                                              FILED
                                                                                                   6/4/2021 3:12 PM
                                                                                                      FELICIA PITRE
  Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21                 Page 16 of 18 PageID       32 DISTRICT CLERK
                                                                                               DALLAS CO., TEXAS
                                                                                               Loaidi Grove DEPUTY


                                   CAUSE NO. DC-21-05485

JAMES REEVES,                                    §             IN THE DISTRICT COURT OF
                                                 §
      PLAINTIFF,                                 §
                                                 §
VS.                                              §                298TH JUDICIAL DISTRICT
                                                 §
VIJAI KWANBUNBUMPEN, AND KLLM                    §
TRANSPORT SERVICES, LLC,                         §
                                                 §
      DEFENDANTS.                                §                 DALLAS COUNTY, TEXAS

              DEFENDANTS VIJAI KWANBUNBUMPEN AND
   KLLM TRANSPORT SERVICES, LLC’S ORIGINAL ANSWER TO PLAINTIFF’S
           ORIGINAL PETITION AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Vijai Kwanbunbumpen and KLLM Transport Services, LLC,

Defendants in the above-styled and numbered cause, and files this, their Original Answer to

Plaintiff’s Original Petition and Demand for Jury Trial, and would respectfully show the Court

the following:

                                                I.

                                     GENERAL DENIAL

       Defendants generally deny each and every, all and singular, the material allegations

contained in the Plaintiff’s Original Petition and, being allegations of fact, demands that the

Plaintiff be required to prove such allegations by a preponderance of the evidence if the Plaintiff

can so do.

                                                II.

                                DEMAND FOR JURY TRIAL

       Defendants hereby demand a trial by jury and submits the appropriate jury fee.

                                               III.

       Defendants request Level III Discovery Plan.
DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND DEMAND FOR JURY TRIAL - PAGE 1
  Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21                 Page 17 of 18 PageID 33



       WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff take

nothing by this suit; and that Defendants go hence without delay and recover all costs expended

in Defendants’ behalf. Praying further, Defendants pray for such other and further relief, either

at law or in equity, to which Defendants may be justly entitled.

                                             Respectfully submitted,

                                             CHAMBLEE RYAN, P.C.




                                             By: ___________________________________
                                                   Jeffrey W. Ryan
                                                   State Bar No. 17469600
                                                   jryan@cr.law

                                             2777 Stemmons Freeway, Suite 1257
                                             Dallas, Texas 75207
                                             (214) 905-2003
                                             (214) 905-1213 (Facsimile)

                                             ATTORNEY FOR DEFENDANTS
                                             Vijai Kwanbunbumpen and KLLM Transport
                                             Services, LLC

                                   CERTIFICATE OF SERVICE

        I do hereby certify that on June 4, 2021 a true and correct copy of the above and
foregoing document has been served via the court’s e-file/e-service system to all counsel of
record.

E-service: victor.rodriguez@witheritelaw.com
Victor Rodriguez
Witherite Law Group, PLLC
901 W. Vickery Blvd., Suite 900
Fort Worth, Texas 76104




                                             ___________________________________
                                             Jeffrey W. Ryan


DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND DEMAND FOR JURY TRIAL - PAGE 2
      Case 3:21-cv-01331-M Document 1-4 Filed 06/09/21                  Page 18 of 18 PageID 34
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Veronica Davila on behalf of Jeffrey Ryan
Bar No. 17469600
vdavila@cr.law
Envelope ID: 54120390
Status as of 6/7/2021 1:02 PM CST

Case Contacts

Name                  BarNumber       Email                             TimestampSubmitted    Status

VICTOR RODRIGUEZ                      victor.rodriguez@witheritelaw.com 6/4/2021 3:12:45 PM   SENT



Associated Case Party: KLLM TRANSPORT SERVICES, LLC

Name              BarNumber   Email               TimestampSubmitted Status

Erin Blair                    eblair@cr.law       6/4/2021 3:12:45 PM    SENT

Veronica Davila               vdavila@cr.law      6/4/2021 3:12:45 PM    SENT

Jarad Kent                    JKent@cr.law        6/4/2021 3:12:45 PM    SENT

Jeffrey W. Ryan               jryan@cr.law        6/4/2021 3:12:45 PM    SENT

Brenda Weidner                bweidner@cr.law 6/4/2021 3:12:45 PM        SENT
